DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim of the holster being positioned such that the center of the mass is aligned with the panel centerline is indefinite because the center of mass of a firearm can vary greatly and is not defined in any way in the drawings or specification. Because the center of mass is not defined, the position of the holster is dependent on a metric which is not defined and therefore cannot be properly defined either.
Regarding claim 10, the limitation of ballistic nylon is indefinite because claim 10 depends from claim 9 which claims fabric or leather material in an alternative manner. Claim 9 can therefore be directed to a leather holster and then the ballistic nylon limitation of claim 10 is indefinite because the holster cannot be leather and ballistic nylon. As best understood by the Examiner, the limitation is intended to depend from the fabric material of claim 9; however, the alternative limitations of claim 9 render claim 10 indefinite.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huffaker, US Patent Publication No. 2014/0197212 or, in the alternative, under 35 U.S.C. 103 as obvious over Barrow, US Design Patent No. D227099. 
Regarding claim 1, Huffaker discloses a firearm storage and safety device (shown in figure 1) comprising: a clothes hanger (10) comprising a hook (22) and a panel (40), the hook being engaged to and extending from an upper edge of the panel equally distant from opposed sides thereof (figure 1), wherein the hook is configured for engaging a clothes rod for hanging the clothes hanger (shown in figure 1 and disclosed in [0004] and [0026], the hanger is configured to hang clothes from a clothes rod); and a holster ([0025-0026] discloses a gun holster (not shown) being held by the strap 60 and embodiment in figure 9 shows a holster and firearm secured to the holster strap for example) engaged to a respective opposed face of the panel and being configured for insertion of a firearm, such that the firearm is engaged to the panel, wherein the clothes hanger is configured for hanging of an article of clothing thereupon for concealing the firearm ([0004] and [0026] disclose hanging clothes on the hanger to conceal the holster and firearm); however, while Huffaker clearly discloses the hanger support is to be used with a holster by inserting the strap 60 through a belt loop or the like ([0026])and shows a holster and pistol in figure 9 and discusses use with a holster throughout the specification, Huffaker does not specifically discloses the embodiment in figure 1 in combination with the holster. Nonetheless, Barrow clearly shows a holster having a belt loop and the holster holding a firearm (shown in figure 2 for example). 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the holster to be held by Huffaker to be similar to that as taught by Barrow since Huffaker clearly considers holding a pistol in a holster with the holster strap and Barrow teaches a known holster configuration in the art that would be easily used with the Huffaker invention. Combining the two references would have been well within the skill of one of ordinary skill in the art with a reasonable expectation of success and predictable results.
Regarding claim 2, Huffaker alone, or as modified by Barrow further discloses the upper edge is arcuate such that the upper edge tapers downwardly from the hook to the opposed sides of the panel, wherein the clothes hanger is configured for hanging of a jacket or coat (hanger disclosed by Huffaker has an arcuate top with tapered arms 24 and 25 as shown in figure 1)
Regarding claim 3, Huffaker alone, or as modified by Barrow further discloses wherein the panel is substantially rigid (Huffaker discloses the panel is metal or plastic or wood for example in [0033] which are all rigid materials)
Regarding claim 6, Huffaker alone, or as modified by Barrow further discloses the holster is configured for insertion of a pistol ([0026] of Huffaker discloses a pistol holster which is configured for insertion of a pistol and figure 9 shows an example of an embodiment with a holster installed with a pistol inserted)

Claim(s) 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker alone or as modified by Barrow.
Regarding claims 4 and 5, Huffaker alone, or as modified by Barrow discloses the claimed invention and specifically discloses the material of the panel being any suitable material but does not specifically disclose elastomer or acrylic-polyvinyl chloride. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select elastomer or acrylic-polyvinyl chloride as the materials for the panel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding claim 8, Huffaker alone, or as modified by Barrow discloses the holster on the panel, but does not specifically disclose the holster is one of a pair of holsters positioned singly on the opposed faces of the panel. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a holster strap on the opposing side of the panel as well, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing a second strap would have been a matter of obviousness to one of ordinary skill in the art in order to provide additional capacity of the securing device to hold a second firearm.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker alone or as modified by Barrow in view of Keller, US Patent No. 9,786,258.
Regarding claim 7, Huffaker alone or modified by Barrow discloses the claimed invention and discloses a pistol securing strap which is configured to allow a holster to be attached along any horizontal position and considers numerous orientations in [0026] of Huffaker; however, Huffaker does not specifically disclose the holster being positioned such that the center of mass of the firearm is aligned with the centerline of the panel such that, with the firearm inserted therein, a center of mass of the firearm is aligned with a centerline of the panel, such that the clothes hanger is balanced upon the clothes rod. Nonetheless, Keller teaches a firearm supporting hanger device and teaches that it is preferred to balance the weight distribution such that the center of mass of the holding feature is centered between the arms in 2:63-3:2.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the holster positioning of the Huffaker device such that the hanger is balance and the center of mass of the firearm holder is centered similar to that as taught by Keller in order to ensure the concealed firearm and clothes hangs from the clothes rod in a normal manner so as not to raise suspicion that the hanger is not a normal hanger to others looking at the clothes rod.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker alone or as modified by Barrow in view of Yirmiyahu, US Patent Publication No. 2001/0032406.
Regarding claims 9 and 10, Huffaker as modified by Barrow discloses the claimed invention except for the material of the holster. Nonetheless, Yirmiyahu teaches a holster material being leather or nylon in [0049] by stating the material matches that of the holster.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the material of the holster of Huffaker to be leather or ballistic nylon similar to that as taught by Yirmiyahu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker alone or as modified by Barrow in view of Chavira, US Patent Publication No. 2018/0110333.
Regarding claim 11, Huffaker as modified by Barrow discloses the claimed invention as stated above. Huffaker further considers other securing features for the holster to the panel in [0033] and Barrow disclose a first fastener on the outer face of the holster and a second fastener on the strap to secure the firearm in the holster as in figure 2 for example; however, the combination does not specifically disclose a first end of the strap attached to the panel. Nonetheless, Chavira provides a teaching of a holster 290 which is integral to a panel 200 and a strap 291 which is attached to the panel and has a faster on the second end to connect with the outer face of the holster as best shown in figure 3D.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Huffaker to have a holster and strap configuration on the panel similar to that as taught by Chavira since Huffaker considers different securing means and in order to provide a more secure connection between the holster and panel.
Regarding claim 11, Huffaker as modified by Barrow and Chavira discloses the strap comprise a pair of straps (Barrow figure 2 teaches two straps); and the second fastener being engaged to each strap of the two straps distal from the panel (as modified by Chavira), wherein one of the straps is configured for engaging a pistol grip of the firearm and the other of the straps is configured for covering a hammer of the firearm (Barrow figure 2)


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffaker as modified by Barrow, Chavira and Yirmiyahu.
Regarding claim 12, Huffaker as modified by Barrow and Chavira discloses the claimed invention except for the fastener being a child safety lock. Nonetheless, Yirmiyahu teaches a holster with a lock 10 for child safety.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the fastener of the holster to be a child safety lock similar to that as taught by Yirmiyahu in order to ensure the firearm is secured against accidental access from children if found in the concealed location under clothing.

Allowable Subject Matter
Claim 15 is allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK R MORGAN/Primary Examiner, Art Unit 3641